                                                                                           Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 1 of 12




                                                                                    1   Michele Haydel Gehrke (SBN 215647)
                                                                                        Email:     mgehrke@reedsmith.com
                                                                                    2   Kourosh Jahansouz (SBN 292559)
                                                                                        Email:     kjahansouz@reedsmith.com
                                                                                    3   REED SMITH LLP
                                                                                        101 Second Street
                                                                                    4   Suite 1800
                                                                                        San Francisco, CA 94105-3659
                                                                                    5   Telephone: +1 415 543 8700
                                                                                        Facsimile: +1 415 391 8269
                                                                                    6
                                                                                        Mona A. Razani (SBN 312234)
                                                                                    7   mrazani@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    8   355 South Grand Ave
                                                                                        Suite 2800
                                                                                    9   Los Angeles, CA 90071
                                                                                        Telephone: +1 213 457 8000
                                                                                   10   Facsimile: +1 213 457 8080
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   Attorneys for Defendants
                                                                                        UNITED AIRLINES, INC., ELIZABETH
                                                                                   12   JACOBSEN, ROBERT J. SMITH JR.
REED SMITH LLP




                                                                                   13
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                   14
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                   15

                                                                                   16 MICHAEL QUIGLEY,                             Case No. __________

                                                                                   17                     Plaintiff,               NOTICE OF REMOVAL OF CIVIL
                                                                                                                                   ACTION TO THE UNITED STATES
                                                                                   18        vs.                                   DISTRICT COURT

                                                                                   19 UNITED AIRLINES, INC., UNITED                San Francisco County Superior Court
                                                                                      AIRLINES HOLDINGS, INC., ELIZABETH           Case No.: CGC-20-588262
                                                                                   20 JACOBSEN, ROBERT J. SMITH JR., and           State Action Filed: November 19, 2020
                                                                                      DOES 1-100, inclusive
                                                                                   21
                                                                                                          Defendants.
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                               –1–
                                                                                               NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                            Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 2 of 12




                                                                                    1          TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT

                                                                                    2 OF CALIFORNIA, THE CLERK OF COURT, AND PLAINTIFF AND HIS ATTORNEYS OF

                                                                                    3 RECORD:

                                                                                    4          PLEASE TAKE NOTICE that Defendants United Airlines, Inc. (“United”), Elizabeth

                                                                                    5 Jacobsen (“Jacobsen”), and Robert J. Smith Jr. (“Smith”) (collectively, “Defendants”) hereby remove

                                                                                    6 the above-captioned action from the Superior Court of the State of California for the County of San

                                                                                    7 Francisco to the United States District Court for the Northern District of California pursuant to 28

                                                                                    8 U.S.C. §§ 1441 and 1446, asserting original federal jurisdiction on the basis of diversity under 28

                                                                                    9 U.S.C. § 1332(a)(1). Defendants remove on two separate and sufficient grounds to establish diversity

                                                                                   10 jurisdiction: (1) Plaintiff was not a resident of California as alleged and therefore, there is complete
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 diversity between the parties; and (2) alternatively, assuming Plaintiff was a citizen of California, the

                                                                                   12 individual Defendants, Jacobsen and Smith, were fraudulently joined as sham defendants and their
REED SMITH LLP




                                                                                   13 citizenship should be disregarded for purposes of evaluating diversity. Pursuant to 28 U.S.C. §

                                                                                   14 1446(d), copies of this Notice of Removal are being served upon counsel for Plaintiff Michael Quigley

                                                                                   15 (“Plaintiff”), and filed with the Clerk of the California Superior Court for the County of San Francisco,

                                                                                   16 as an exhibit to a Notice to State Court of Removal to Federal Court.

                                                                                   17                   PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL

                                                                                   18          1.       Plaintiff filed this action against Defendants on November 19, 2020, in the Superior

                                                                                   19 Court for the County of San Francisco, in a case entitled, Quigley v. United Airlines, Inc. et al., Case

                                                                                   20 No. CGC-20-588262 (the “State Court Action”).

                                                                                   21          2.       On December 24, 2020, the State Court Action was served on United. See Declaration

                                                                                   22 of Michele Haydel Gehrke (“Gehrke Declaration”) at ¶ 2. On January 2, 2021, Jacobsen was served

                                                                                   23 with the State Court Action. Id. To date, Smith has not been served with the State Court Action. Id..

                                                                                   24 On January 22, 2021, Defendants timely removed the State Court Action to this Court. Id. at ¶ 3.

                                                                                   25 Copies of the Complaint in the State Court Action are attached to the Gehrke Declaration as Exhibit

                                                                                   26 A, and constitute all process, pleadings, and orders purported to be served on Defendants in this action.

                                                                                   27 Id. at ¶ 4.

                                                                                   28          3.       In the State Court Action, Plaintiff alleges state law claims for age and disability

                                                                                                                                        –2–
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                            Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 3 of 12




                                                                                    1 discrimination, hostile work environment harassment on the bases of age and disability in violation of

                                                                                    2 the California Fair Employment and Housing Act (“FEHA”), retaliation in violation of the FEHA,

                                                                                    3 failure to provide reasonable accommodation, failure to engage in the interactive process, failure to

                                                                                    4 prevent discrimination, harassment, and retaliation, breach of an express oral contract, breach of an

                                                                                    5 implied-in-fact contract, negligent hiring, supervision and retention, wrongful termination,

                                                                                    6 whistleblower retaliation in violation of Labor Code section 1102.5, and intentional infliction of

                                                                                    7 emotional distress. See generally Complaint. The only claims Plaintiff brings against Jacobsen and

                                                                                    8 Smith are for hostile work environment in violation of the FEHA and intentional infliction of

                                                                                    9 emotional distress. Id.

                                                                                   10         4.       A copy of the Notice to State Court of Removal to Federal Court is attached (without
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 exhibits) to the Gehrke Declaration at ¶ 5, Exhibit B.

                                                                                   12                                     NO JOINDER NECESSARY
REED SMITH LLP




                                                                                   13         5.       Because there are no other ascertainable defendants in this action, no consent to

                                                                                   14 removal is necessary.

                                                                                   15                                       BASES FOR REMOVAL

                                                                                   16         6.       This Court has original jurisdiction under 28 U.S.C. § 1332 pursuant to 28 U.S.C. §

                                                                                   17 1441 because it involves a controversy that exceeds the sum or value of Seventy-Five Thousand

                                                                                   18 Dollars ($75,000), and because Plaintiff and Defendants are diverse. See Morris v. Princess Cruises,

                                                                                   19 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (complete diversity requirement inapplicable where “non-

                                                                                   20 diverse defendant has been ‘fraudulently joined.”).

                                                                                   21                                    DIVERSITY JURISDICTION

                                                                                   22         7.       “[F]ederal removal jurisdiction on the basis of diversity … is determined … as of the

                                                                                   23 time the complaint is filed and removal is effected.” Strotek Corp. v. Air Transport Ass’n. of Am., 300

                                                                                   24 F.3d 1129, 1131 (9th Cir. 2002).

                                                                                   25         8.       Courts disregard fictitious “DOE” when evaluating diversity. Newcombe v. Adolf

                                                                                   26 Coors Co., 157 F.3d 686, 690 (9th Cir. 1998) (“[T]he citizenship of defendants sued under fictitious

                                                                                   27 names shall be disregarded for purposes of removal.”).

                                                                                   28

                                                                                                                                       –3–
                                                                                                   NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                             Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 4 of 12




                                                                                    1 Plaintiff’s Citizenship

                                                                                    2          9.       Plaintiff alleges he is an individual who at all times mentioned in the Complaint was a

                                                                                    3 resident of the County of San Francisco, California. See Complaint (“Compl.”) ¶ 1. A review of

                                                                                    4 United’s records kept in the ordinary course of business, however, indicates that Plaintiff was at all

                                                                                    5 times mentioned in the Complaint a resident of the State of Florida. Declaration of Dorota Karpierz

                                                                                    6 (“Karpierz Declaration”) at ¶ 3.

                                                                                    7          10.      A natural person’s citizenship is determined by his state of domicile. Kantor v. Warner-

                                                                                    8 Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001); Lopez v. Nationstar Mortgage LLC, 2015 WL

                                                                                    9 6478263, *2 (C.D. Cal. Oct. 26, 2015) (“In the absence of evidence to the contrary, a party will be

                                                                                   10 treated as a citizen of its state of residence for federal diversity purposes.”). Consequently, Plaintiff is
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 domiciled in Florida.

                                                                                   12 United’s Citizenship
REED SMITH LLP




                                                                                   13          11.      Pursuant to 28 U.S.C. § 1332(c), “a corporation shall be deemed to be a citizen of any

                                                                                   14 State by which it has been incorporated and of the State where it has its principal place of business.”

                                                                                   15 United is now, and ever since this action commenced has been, incorporated under the laws of the

                                                                                   16 State of Delaware, with its principal place of business in Chicago, Illinois under the “nerve center”

                                                                                   17 test. Karpierz Declaration at ¶ 3; see also Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).

                                                                                   18 Jacobsen’s and Smith’s Citizenship

                                                                                   19          12.      Defendants Elizabeth Jacobsen and Robert J. Smith Jr. are both domiciled in the state

                                                                                   20 of California. Gehrke Declaration at ¶ 4; Compl. at ¶ 2.

                                                                                   21          13.      Consequently, because Plaintiff is a citizen of the state of Florida, whereas the

                                                                                   22 individual defendants are citizens of California and United is incorporated in Delaware with its

                                                                                   23 principal place of business in Illinois, complete diversity exists. As such, removal is appropriate. See

                                                                                   24 28 U.S.C. §1331-32.

                                                                                   25 Amount in Controversy Exceeds $75,000

                                                                                   26          14.      When courts “assess the amount in controversy [they] … include all relief to which a

                                                                                   27 plaintiff is entitled if the action succeeds.” Fritsch v. Swift Trans. Co. of Arizona, LLC, 899 F.3d 785,

                                                                                   28 794 (9th Cir. 2018). In determining whether the amount in controversy exceeds $75,000, the Court

                                                                                                                                          –4–
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                            Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 5 of 12




                                                                                    1 must presume Plaintiff will prevail on all of his claims. See Kenneth Rothschild Trust v. Morgan

                                                                                    2 Stanley Dean Witter, 199 F. Supp. 993, 1001 (C.D. Cal. 2002) (“a court must assume . . . a jury will

                                                                                    3 return a verdict for the plaintiff on all claims made in the complaint”).

                                                                                    4          15.    The Complaint seeks economic damages in the form of past and future income and

                                                                                    5 employment benefits, non-economic damages as a result of psychological and emotional distress,

                                                                                    6 punitive damages, interest on Plaintiff’s alleged damages, and costs and attorneys’ fees. See Compl.

                                                                                    7 at ¶ 15-19, Prayer for Relief. Courts include each of these categories of damages in evaluating the

                                                                                    8 amount in controversy. See, e.g., Kroske v. US Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005);

                                                                                    9 Simmons v. PCR Technology, 209 F. Supp. 2d 1029, 1034 (N.D. Cal. 2002) (“[E]motional distress

                                                                                   10 damages may be considered when calculating the amount in controversy even where not clearly pled
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 in the complaint.”); Ramirez, 2018 WL 5816107, *10 (court includes benefits in evaluating amount in

                                                                                   12 controversy).
REED SMITH LLP




                                                                                   13          16.    In evaluating the amount in controversy where a plaintiff seeks unpaid wages, courts

                                                                                   14 consider past and “future wages … whatever the likelihood that she will actually recover them.”

                                                                                   15 Tipton, 2019 WL 185687, *9; Chavez v. JP Morgan Chase & Co., 888 F.3d 413, 417 (9th Cir. 2018)

                                                                                   16 (amount in controversy includes future wages for terminated employee). In evaluating the appropriate

                                                                                   17 period of time for calculating future wages, “sixteen months from the date of removal is []

                                                                                   18 appropriate[.]” Tipton, 2019 WL 185687, *8; see also Fisher v. HNTB Corp., 2018 WL 6323077, *5

                                                                                   19 (C.D. Cal. Dec. 3, 2018) (“Defendants’ proposed date of trial for purposes of [removal] – one year

                                                                                   20 from the date of removal – is a conservative estimate of the trial date.”).

                                                                                   21          17.    Plaintiff’s termination at United was effective on or about November 13, 2019. See

                                                                                   22 Karpierz Decl. ¶ 3. Plaintiff alleges he was wrongfully terminated. See generally Compl. at ¶¶ 15-

                                                                                   23 20, 77-82. Plaintiff specifically seeks economic damages in the form of lost past and future income

                                                                                   24 and economic benefits, including lost wages and overtime. See generally Compl. at ¶ 16. In 2016,

                                                                                   25 when Plaintiff worked all or most of the year, he earned $94,117.48 in reportable W-2 wages (Box 1

                                                                                   26 on the W-2 Form, “Wages, tips, other comp.”). See Karpierz Decl., ¶ 4. In 2017, when Plaintiff

                                                                                   27 worked all or most of the year, he earned $78,439.03 in reportable W-2 wages. Id. In 2018, a year

                                                                                   28 Plaintiff took some time off work, he earned $56.692.17. Id. Further, in 2019, Plaintiff did not work

                                                                                                                                        –5–
                                                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                                 Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 6 of 12




                                                                                    1 at all, but rather only received $19,556.25 as a result of payouts for sick pay, profit sharing, and

                                                                                    2 quarterly incentive payments. Id. Had Plaintiff not separated from his position, United estimates he

                                                                                    3 would have earned at least a comparable amount in 2020 that he earned in 2017, not accounting for

                                                                                    4 regular pay increases Plaintiff may have been scheduled to receive in accordance with his collective

                                                                                    5 bargaining agreement. Id. Therefore, Plaintiff’s purported past economic damage alone satisfies the

                                                                                    6 amount in controversy requirement. Plaintiff also received dental insurance, medical insurance, a

                                                                                    7 401(k) plan, profit sharing, days and other benefits not included in this figure. Id. at ¶ 5.

                                                                                    8              18.      Because Plaintiff seeks “loss of earnings,” to the extent Plaintiff seeks future damages

                                                                                    9 or front pay, such front pay awards in California span several years. See e.g. Smith v. Brown-Forman

                                                                                   10 Distillers Corp., 196 Cal. App. 3d 503, 518 (1989) (front pay until mandatory retirement age reached
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 which was four years); Drzewiecki v. H & R Block, Inc., 24 Cal. App. 3d. 695, 705 (1972) (ten years).

                                                                                   12 Assuming a front-pay award of two years from the trial date, Plaintiff purported front-pay award would
REED SMITH LLP




                                                                                   13 be $156,878.06.00.1

                                                                                   14              19.       Plaintiff further seeks to recover emotional distress damages (identified specifically in

                                                                                   15 the Complaint as “general damages”). Compl. at p. 18. Emotional distress damages are considered for

                                                                                   16 the amount in controversy. See Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (“district

                                                                                   17 court properly considered . . . emotional distress damage awards in similar age discrimination cases .

                                                                                   18 . .”). Emotional distress damages in California discrimination cases can also be sizeable. See e.g.

                                                                                   19 Ramirez v. Little Caesars Enterprises, Inc., 2:18-CV-07993-AB-JPR, 2018 WL 5816107, at *11 (C.D.

                                                                                   20 Cal. Nov. 2, 2018) (“emotional distress damages ranged from $500,000 to $2.5 million”). United

                                                                                   21 denies that emotional distress damages should be awarded here; however, for purposes of the amount

                                                                                   22 in controversy requirement, these claimed damages should be considered and in of itself exceeds the

                                                                                   23 amount of controversy requirement.

                                                                                   24              20.      The Complaint also seeks punitive damages. See Compl. at ¶ 18, Prayer for Relief.

                                                                                   25 Punitive damages are considered part of the amount in controversy. See Simmons, 209 F. Supp. 2d at

                                                                                   26 1033 (“[t]he amount in controversy may include punitive damages when they are recoverable as a

                                                                                   27
                                                                                        1
                                                                                            This number is calculated by doubling the wages Plaintiff earned in 2017, the last full year he worked. ($78,439.03 x 2
                                                                                   28 years).

                                                                                                                                                    –6–
                                                                                                      NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                            Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 7 of 12




                                                                                    1 matter of law”). “Punitive damages are available under FEHA.” Id. Defendants deny that punitive

                                                                                    2 damages should be awarded here; however, for purposes of the amount in controversy requirement,

                                                                                    3 claimed punitive damages should be considered.

                                                                                    4          21.    The Complaint seeks an award of attorneys’ fees. See Compl. at ¶ 19, Prayer for Relief.

                                                                                    5 “[A] court must include future attorneys’ fees recoverable by statute or contract when assessing

                                                                                    6 whether the amount-in-controversy requirement is met.” Fritsch, 899 F.3d at 794. “Attorneys’ fees

                                                                                    7 are recoverable as a matter of right to the prevailing party under FEHA.” Id. At least one California

                                                                                    8 District Court “determined that an appropriate and conservative estimate for attorneys’ fees in

                                                                                    9 employment cases in this district may reasonably be expected to equal at least $30,000.” Ramirez,

                                                                                   10 2018 WL 5816107, *10 (“includ[ing] $30,000 of attorneys’ fees in the amount in controversy”).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Defendants deny that any attorneys’ fees should be awarded here; however, for purposes of the amount

                                                                                   12 in controversy requirement, claimed attorneys’ fees should be considered. While Defendants deny
REED SMITH LLP




                                                                                   13 any liability in connection with Plaintiff’s claims, because diversity of citizenship exists and the

                                                                                   14 amount in controversy exceeds $75,000, this Court has original jurisdiction of the action pursuant to

                                                                                   15 28 U.S.C. §1332(a).

                                                                                   16 Alternatively, The Court Must Disregard the Citizenship of Jacobsen and Smith Because They

                                                                                   17 are Not Properly Joined in this Action

                                                                                   18          22.    Alternatively, assuming Plaintiff was a citizen of California as alleged in the

                                                                                   19 Complaint, removal is still proper because the individual defendants were fraudulently joined.

                                                                                   20          23.    Although complete diversity is required under section 1332, district courts may ignore

                                                                                   21 the fraudulent joinder of non-diverse defendants in determining whether diversity jurisdiction exists.

                                                                                   22 Johnson v. Grancare, LLC, 2015 WL 686576 at *5 (N.D. Cal. Nov. 9, 2015). A defendant’s right of

                                                                                   23 removal cannot be defeated by fraudulent joinder of a non-diverse defendant. See Ritchey v. Upjohn

                                                                                   24 Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (“It is a commonplace that fraudulently joined

                                                                                   25 defendants will not defeat removal on diversity grounds.”). Where a plaintiff clearly fails to state a

                                                                                   26 cause of action against a resident defendant, joinder of the resident defendant is fraudulent. Id.

                                                                                   27          24.    “Joinder is fraudulent if the plaintiff fails to state a claim against a resident defendant,

                                                                                   28 and the failure is obvious according to the settled rules of the state.” Johnson v. Grancare, 2015 WL

                                                                                                                                         –7–
                                                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                             Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 8 of 12




                                                                                    1 686576 at *5. Determining whether a plaintiff sufficiently stated a claim against a resident defendant,

                                                                                    2 however, is “constrained to the facts actually alleged [in the complaint]; it does not extend to facts or

                                                                                    3 causes of action that could be alleged via an amended complaint.” Id. at *6.

                                                                                    4          Plaintiff’s Harassment Claims

                                                                                    5          25.    Plaintiff may argue that he makes sufficient allegations causes of action against

                                                                                    6 Jacobsen and Smith for hostile work environment harassment in violation of the FEHA. To state a

                                                                                    7 viable claim for harassment, Plaintiff must allege conduct “sufficiently severe or pervasive to alter the

                                                                                    8 conditions of [his] employment and create an abusive work environment[.]” Wexler v. Jensen Pharm.,

                                                                                    9 Inc., 2015 WL 6159101, *4 (C.D. Cal. Oct. 20, 2015) (citing Fisher v. Pedro Peninsula Hosp., 214

                                                                                   10 Cal. App. 3d 590, 609 (1989)). Mere “occasional, isolated, sporadic, or trivial” conduct is insufficient
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to state a harassment claim. Wexler, 2015 WL 6159101 at *4.

                                                                                   12          26.    California courts have repeated explained the difference between FEHA harassment
REED SMITH LLP




                                                                                   13 and discrimination:

                                                                                   14                 [T]he Legislature intended that commonly necessary personnel
                                                                                                      management actions such as hiring and firing, job or project
                                                                                   15                 assignments, office or work station assignments, promotion or
                                                                                                      demotion, performance evaluations, the provision of support, the
                                                                                   16                 assignment or nonassignment of supervisory functions, deciding who
                                                                                                      will and who will not attend meetings, deciding who will be laid off,
                                                                                   17                 and the like, do not come within the meaning of harassment. These are
                                                                                                      actions of a type necessary to carry out the duties of business and
                                                                                   18                 personnel management. These actions may retrospectively be found
                                                                                                      discriminatory if based on improper motives, but in that event the
                                                                                   19                 remedies provided by the FEHA are those for discrimination, not
                                                                                                      harassment. Harassment, by contrast, consists of actions outside the
                                                                                   20                 scope of job duties which are not of a type necessary to business and
                                                                                                      personnel management. This significant distinction underlies the
                                                                                   21                 differential treatment of harassment and discrimination in the FEHA.
                                                                                   22 Janken v. GM Hughes Elecs., 46 Cal. App. 4th 55, 64-65 (1996). Put another way, harassment “refers

                                                                                   23 to bias that is expressed or communicated through interpersonal relations in the workplace.” Hugais

                                                                                   24 v. Sara Lee Corporation, 2013 WL 3929141, *2 (N.D. Cal. July 26, 2013). Examples include conduct

                                                                                   25 “engaged in for personal gratification, because of meanness or bigotry, or for other personnel motives.

                                                                                   26 . . .” Id. (quoting Baird, 18 Cal. 4th at 645-47).

                                                                                   27          27.    “Conduct arising out of necessary personnel management duties cannot form the basis

                                                                                   28 of a harassment claim.” Cava v. NetVersant-Nat., Inc., 2007 WL 4326754, *5 (N.D. Cal. Dec. 7, 2007);

                                                                                                                                           –8–
                                                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                             Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 9 of 12




                                                                                    1 see also Janken, 46 Cal. App. 4th at 64 (“We . . . find that the exercise of personnel management

                                                                                    2 authority properly delegated by an employer to a supervisory employee might result in discrimination

                                                                                    3 but not in harassment.”).

                                                                                    4          28.     Of note, Jacobsen is referenced only one time in the Complaint. According to the

                                                                                    5 Complaint, on or around November 26, 2019, Plaintiff “received a termination letter from Elizabeth

                                                                                    6 Jacobsen.” See Compl., ¶ 15a. Such a routine personnel management action cannot form the basis of

                                                                                    7 a harassment claim. Further, the conduct alleged in the Complaint against Smith (e.g., assisting with

                                                                                    8 medical leave paperwork, and requesting a meeting) also constitute non-actionable personnel

                                                                                    9 management decisions. See, e.g., Lewis v. United Parcel Serv., Inc., 252 Fed. Appx. 806, 808 (9th

                                                                                   10 Cir. 2007) (“[T]he threat of termination was a personnel management action that cannot be considered
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 ‘harassment’”); Wong v. Thomson Reuters, LLC, 2011 WL 2912900, *4-5 (N.D. Cal. July 20, 2011)

                                                                                   12 (noting that “firing, job or project assignments, office or work station assignments, promotion or
REED SMITH LLP




                                                                                   13 demotion, or performance evaluations” constitute personnel management decisions); Hegelson v. Am.

                                                                                   14 Int’l Group, Inc. 44 F. Supp. 2d 1091, 1095 (S.D. Cal. 1999) (“Performance reviews, counseling

                                                                                   15 sessions, lay-off decisions, and work assignments” are routine personnel management decisions.”).

                                                                                   16          29.     Courts have repeatedly found that harassment claims against in-state defendants

                                                                                   17 predicated on allegations similar to those at issue here will not defeat diversity jurisdiction. See, e.g.,

                                                                                   18 Tipton v. Airport Terminal Servs., 2019 WL 185687, *7 (C.D. Cal. Jan. 14, 2019) (denying motion to

                                                                                   19 remand because harassment claim against in-state sham defendant was based largely on personnel

                                                                                   20 management actions); Ramirez, 2018 WL 5816107, *6 (same); Cofer v. Parker-Hannifin Corp., 194

                                                                                   21 F. Supp. 3d 1014, 1020-21 (C.D. Cal. July 8, 2016). Rather, they were isolated events with no

                                                                                   22 discernible relationship to Plaintiff’s alleged disability and thus could not create a hostile work

                                                                                   23 environment. See, e.g., Wexler, 2015 WL 6159101, *4 (Harassment “excludes conduct that is

                                                                                   24 ‘occasional, isolated, sporadic, or trivial.’”).

                                                                                   25          30.     Thus, to the extent Plaintiff argues he has asserted viable claims of harassment against

                                                                                   26 Jacobsen and Smith, such allegations are non-actionable personnel actions and do not constitute severe

                                                                                   27 and pervasive harassment.

                                                                                   28

                                                                                                                                         –9–
                                                                                                  NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                             Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 10 of 12




                                                                                    1          Plaintiff’s IIED Claim

                                                                                    2          31.    The same rules regarding management decisions applies to Plaintiff’s claim that

                                                                                    3 Jacobsen and Smith may be liable for intentional infliction of emotional distress (“IIED”). See, e.g.,

                                                                                    4 Zhang v. Walgreen Co., 2010 WL 4174635, *3 (N.D. Cal. Oct. 20, 2010) (“Managing personnel is not

                                                                                    5 outrageous conduct beyond the bounds of human decency. . . . [S]imply pleading personnel

                                                                                    6 management activity is insufficient to support an IIED claim, even if the plaintiff alleges that such

                                                                                    7 activity was improperly motivated. Rather, if personnel management decisions are improperly

                                                                                    8 motivated, the remedy is a suit against the employer for discrimination.”); Wynes v. Kaiser

                                                                                    9 Permanente Hosps., 2012 WL 1302916, *10 (E.D. Cal. Mar. 31, 2011) (“misrepresenting facts in

                                                                                   10 Plaintiffs’ performance reviews, maligning their professional skills and competence, depriving them
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 of favorable references, and creating dishonest write-ups” are “mere indignities [that]…do not meet

                                                                                   12 the bar for an IIED claim.”); Walker v. Boeing Corp., 218 F. Supp. 2d 1177, 1190 (C.D. Cal. 2002)
REED SMITH LLP




                                                                                   13 (“Terminating an employee for improper or discriminatory reasons, like many other adverse personnel

                                                                                   14 management decisions, is insufficiently extreme or outrageous to give rise to a claim for intentional

                                                                                   15 infliction of emotional distress.”); Helgeson v. Am. Int’l Group, Inc., 44 F. Supp. 2d 1091, 1095 (S.D.

                                                                                   16 Cal.    1999)   (“Performance     reviews,   counseling    sessions,   lay-off   decisions,   and   work

                                                                                   17 assignments…[e]ven if…improperly motivated [] fall far short of the necessary standard of outrageous

                                                                                   18 conduct beyond all bounds of decency.”).

                                                                                   19          32.    “Even if [employment] decisions [are] improperly motivated they fall far short of the

                                                                                   20 necessary standard of outrageous conduct beyond all bounds of decency.” Bradshaw v. Glatfelter Ins.

                                                                                   21 Group, 2009 WL 1438265, *4 (E.D. Cal. May 20, 2009) (“Plaintiff has not alleged any facts that give

                                                                                   22 rise to a reasonable inference that Defendants’ conduct was anything other than management-level

                                                                                   23 decisions involving employee placement, workplace investigations, performance evaluations, and

                                                                                   24 staffing. … [S]uch decisions are ‘personnel management decisions” and cannot be considered

                                                                                   25 ‘extreme or outrageous’ for purposes of establishing IIED liability.”); see also Zhang, 2010 WL

                                                                                   26 4174635 at *3

                                                                                   27          33.    Thus, the trivial forms of undesired treatment alleged in the Complaint (e.g., filling out

                                                                                   28 leave paperwork, requesting a meeting, and termination) do not support an IIED cause of action against

                                                                                                                                       – 10 –
                                                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                            Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 11 of 12




                                                                                    1 either Jacobsen or Smith.

                                                                                    2          34.     Moreover, Plaintiff’s IIED cause of action wholly lacks legal support because workers’

                                                                                    3 compensation is the exclusive remedy for Plaintiff’s alleged work-related emotional distress. See Cole

                                                                                    4 v. Fair Oaks Fire Protection Dist., 43 Cal.3d 148, 160 (1987) (“[W]hen the misconduct attributed to

                                                                                    5 the employer … are demotions, promotions, criticism of work practices, and frictions in negotiations

                                                                                    6 as to grievances, an employee suffering emotional distress causing disability may not avoid the

                                                                                    7 exclusive remedy provisions of the Labor Code by characterizing the employer's decisions as

                                                                                    8 manifestly unfair, outrageous, harassment, or intended to cause emotional disturbance resulting in

                                                                                    9 disability”). “[B]ecause the[] alleged employment decisions occurred within the context of an

                                                                                   10 employment relationship, any IIED claim based on these actions is barred by the California Workers’
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Compensation Act’s exclusive remedies provision.” Tipton, 2019 WL 185687 at *7.

                                                                                   12 The Parties Are Diverse
REED SMITH LLP




                                                                                   13          35.     As set forth above, complete diversity of citizenship exists here because the parties,

                                                                                   14 Plaintiff and United, are citizens of different states. This is the case even if Plaintiff was a citizen of

                                                                                   15 California, as he alleges in his Complaint. See Compl., ¶ 1. Additionally, the Complaint does not set

                                                                                   16 forth the identity or status of any said fictitious defendants, nor any charging allegation against any

                                                                                   17 fictitious defendants. The citizenship of these Doe defendants is disregarded for diversity jurisdiction,

                                                                                   18 and therefore cannot destroy the diversity of citizenship between the parties in this action. 28 U.S.C.

                                                                                   19 1441(a); Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998).

                                                                                   20                                                  VENUE

                                                                                   21          36.     The State Court Action is being removed from the Superior Court of the State of

                                                                                   22 California, County of San Francisco. See generally Compl. As such, venue lies in the Northern District

                                                                                   23 of this Court pursuant to 28 U.S.C. §§1441 and 1446(a).

                                                                                   24                                     TIMELINESS OF REMOVAL

                                                                                   25          37.     This Notice of Removal is timely because Defendants have removed within 30 days of

                                                                                   26 service. 28 U.S.C. § 1446(b).

                                                                                   27

                                                                                   28

                                                                                                                                         – 11 –
                                                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                                                                           Case 3:21-cv-00538-WHO Document 1 Filed 01/22/21 Page 12 of 12




                                                                                    1                                           CONCLUSION

                                                                                    2         WHEREFORE, Defendants give notice that the State Court Action pending against it in the

                                                                                    3 Superior Court of the State of California for the County of San Francisco is removed to this Court.

                                                                                    4

                                                                                    5         DATED: January 22, 2021

                                                                                    6                                              REED SMITH LLP

                                                                                    7

                                                                                    8                                              By:    /s/ Michele Haydel Gehrke
                                                                                                                                         Michele Haydel Gehrke
                                                                                    9                                                    Kourosh Jahansouz
                                                                                                                                         Mona Razani
                                                                                   10                                                    Attorneys for Defendants
                                                                                                                                         UNITED AIRLINES, INC., ELIZABETH
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                    JACOBSEN, ROBERT J. SMITH JR.
                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                      – 12 –
                                                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
